EXHIBIT 10.76
 
 
Dated as of June 3, 2008
 
Reading International, Inc. hereby offers to Jay S. Laifman the full time
position of General Counsel reporting to James Cotter under the following terms:
 
 
Salary:
$265,000.00 per annum



 
Stock Grant:
$100,000, at the stock price on the day of acceptance, vesting 50% on the one
year anniversary of acceptance, 50% on the second year

 
 
Travel Allowance:
$18,000 per year reimbursement



 
Change in Control:
If company is sold and Jay does not continue with the company after the sale, at
his option or the company’s, he will be paid one year’s salary as severance



 
Start Date:
To be determined upon acceptance of offer



 
Benefits:
Health and others as provided



This offer is irrevocable for a period of two weeks.


Reading International, Inc.


By:           /s/ James J. Cotter




Accepted:             /s/ Jay S. Laifman
Date:                      June 5, 2008